DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 9 and 17 are independent claims.
	This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2022 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statements have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 11-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, lines 4-5 recite “the primary decentralized identity store” it is unclear and indefinite if this refers back to claim 3, lines 3-4 or claim 1, lines 12-13 “a primary decentralized identity store”.  Appropriate correction is required.
Claims 4-5 depend on claim 3 and inherits the deficiencies of claim 3.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 11, lines 4-5 recite “the primary decentralized identity store” it is unclear and indefinite if this refers back to claim 11, lines 3-4 or claim 9, lines 8-9 “a primary decentralized identity store”.  Appropriate correction is required.
Claims 12-16 depend on claim 11 and inherits the deficiencies of claim 11.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 15, lines 2-3 recite “the decentralized identifier document” it is unclear and indefinite if this refers back to claim 15, lines 1-2 or claim 11, lines 1-2 “a decentralized identifier document”.  Appropriate correction is required.
Claim 16 depend on claim 15 and inherits the deficiencies of claim 15.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 16, line 3 recites “the decentralized identifier document” it is unclear and indefinite if this refers back to claim 15, lines 1-2 or claim 11, lines 1-2 “a decentralized identifier document”.  Appropriate correction is required.
Claim 16, lines 1-2 “the remaining decentralized identity store” lacks antecedent basis.  Appropriate correction is required.
Claim 16, line 2 “the new primary decentralized identity store” lacks antecedent basis.  Appropriate correction is required.
Claim 19, lines 4-5 recite “the primary decentralized identity store” it is unclear and indefinite if this refers back to claim 19, lines 3-4 or claim 17, line 10 “a primary decentralized identity store”.  Appropriate correction is required.
Claim 20 depends on claim 19 and inherits the deficiencies of claim 19.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claim 17 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to transitory media such as signals, carrier waves, and other transitory forms of signal transmission. After review of the originally filed specification, in paragraph 0027 - 0028, the specification does not positively limit the invention to non-transitory medium, the “one or more computer-readable storage media” in claim 17 is thus interpreted to include a transmission type medium, and hence not within one of the four categories of patent eligible subject matter. Applicant should correct claim 17 to include the term "non-transitory" in order to ensure that the claim does not encompass signals and other transitory forms of signal transmission.
The dependent claims 18-20 inherit the deficiencies of claim 17, respectively. Therefore, the dependent claims are rejected on the same rationale as claim 17 based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (PCT Publ. No. 2018/126029 A2), hereinafter Smith.
Regarding claim 1, Smith teaches:
a computing system (Smith, computer system of Fig. 30, paragraphs 0239-0248) comprising:
one or more processors (Smith, Fig. 32, processor 702 in IOT device 3200); and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, configure the computing system to perform at least: (Smith, Fig. 32, storage 708 in IOT device 3200, paragraphs 0429-0431) 
receive user data from a user (Smith, paragraphs 0170, 0171, teaches user and owner of IOT devices register device with owner) 
associated with a decentralized identifier (DID) (Smith, Fig. 6-7 paragraphs 0100-0103 teaches keys including private key, public key and manufacturer’s key that are decentralized identifier (DID). Also see paragraph 0303 that teaches decentralized protocol for key management and using names and blockchain addresses as identifier.);
authenticate the user based on the DID via data recorded on a distributed ledger (Smith, paragraphs, 0092-0094, 0300-0303. Figure 5 and paragraphs 0083 teach data stored on distributed ledger. Paragraph 130 teaches authenticating user based on DID key to distributed ledger); and
in response to authenticating the user, store the user data redundantly at each of a plurality of decentralized identity stores (Smith, paragraph 0244, "Some of the other loT devices in the mesh network may possess similar functionality as the failed device", paragraph 0245: "When a failover condition exists, loT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations"), 
wherein one of the plurality of decentralized identity stores is designated as a primary decentralized identity store, and redundantly storing the user data (Smith, paragraph 0245, 0247 “When a failover condition exists, IoT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations.”) comprises:
storing the user data at the primary decentralized identity store (Smith, paragraphs 0170-0171, 0244-0247. Abstract, paragraphs 0304-0315 teaches primary); and
causing each remaining decentralized identity store in the plurality of decentralized identity stores to store the user data following the primary decentralized identity store (Smith, paragraph 0244, "Some of the other loT devices in the mesh network may possess similar functionality as the failed device", paragraph 0245: "When a failover condition exists, loT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations". Smith, paragraph 0247, “The synchronization of the block chain 3020 among IoT devices”; see also the watchdog messages written to the blockchain, e.g., in paragraphs 0240-0243).

Regarding claim 9, Smith teaches:
a method for failing over from a primary decentralized identity store to a secondary decentralized identity store (Smith, system of Fig. 30 implementing a failover mechanism of Fig. 31, wherein a failed IOT Device is detailed; paragraph 0239: "Fig. 30 is a schematic diagram of a failover mechanism 3000 for a failed device 3002 ... The failed device 3002 may include a trusted reliability engine (TRE) 3004 ... The TRE 3004 may implement blockchain logic ", paragraph 0247: "a suitable failover peer, such as the failover device 3022, may assume 3036 the role of the failed device 3002"; an loT device being an identity store, see in Fig. 7, the loT device comprising a Distributed Ledger DLS-X), the method comprising:
receiving user data from a user (Smith, paragraphs 0170, 0171, teaches user and owner of IOT devices register device with owner) 
associated with a decentralized identifier (DID) (Smith, Fig. 6-7 paragraphs 0100-0103 teaches keys including private key, public key and manufacturer’s key that are decentralized identifier (DID). Also see paragraph 0303 that teaches decentralized protocol for key management and using names and blockchain addresses as identifier.);
authenticating the user based on the DID via data recorded on a distributed ledger (Smith, paragraphs, 0092-0094, 0300-0303. Figure 5 and paragraphs 0083 teach data stored on distributed ledger. Paragraph 130 teaches authenticating user based on DID key to distributed ledger); and
in response to authenticating the user, storing the user data redundantly at each of a plurality of decentralized identity stores (Smith, paragraph 0244, "Some of the other loT devices in the mesh network may possess similar functionality as the failed device", paragraph 0245: "When a failover condition exists, loT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations"), 
wherein one of the plurality of decentralized identity stores is designated as a primary decentralized identity store, and redundantly storing the user data (Smith, paragraph 0245, 0247 “When a failover condition exists, IoT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations.”) comprises:
storing the user data at the primary decentralized identity store (Smith, paragraphs 0170-0171, 0244-0247. Abstract, paragraphs 0304-0315 teaches primary); and
causing each remaining decentralized identity store in the plurality of decentralized identity stores to store the user data following the primary decentralized identity store (Smith, paragraph 0244, "Some of the other loT devices in the mesh network may possess similar functionality as the failed device", paragraph 0245: "When a failover condition exists, loT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations". Smith, paragraph 0247, “The synchronization of the block chain 3020 among IoT devices”; see also the watchdog messages written to the blockchain, e.g., in paragraphs 0240-0243).

Regarding claim 17, Smith teaches:
a computer program product comprising one or more computer-readable storage media having thereon computer-executable instructions that are structured (Smith, Fig. 32, storage 708 in IOT device 3200, paragraphs 0429-0431) such that, 
when executed by one or more processors of a computing system, configure the computing system to perform at least: (Smith, Fig. 32, processor 702 in IOT device 3200) 
receive user data from a user (Smith, paragraphs 0170, 0171, teaches user and owner of IOT devices register device with owner) 
associated with a decentralized identifier (DID) (Smith, Fig. 6-7 paragraphs 0100-0103 teaches keys including private key, public key and manufacturer’s key that are decentralized identifier (DID). Also see paragraph 0303 that teaches decentralized protocol for key management and using names and blockchain addresses as identifier.);
authenticate the user based on the DID via data recorded on a distributed ledger (Smith, paragraphs, 0092-0094, 0300-0303. Figure 5 and paragraphs 0083 teach data stored on distributed ledger. Paragraph 130 teaches authenticating user based on DID key to distributed ledger); and
in response to authenticating the user, store the user data redundantly at each of a plurality of decentralized identity stores (Smith, paragraph 0244, "Some of the other loT devices in the mesh network may possess similar functionality as the failed device", paragraph 0245: "When a failover condition exists, loT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations"), 
wherein one of the plurality of decentralized identity stores is designated as a primary decentralized identity store, and redundantly storing the user data (Smith, paragraph 0245, 0247 “When a failover condition exists, IoT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations.”) comprises:
storing the user data at the primary decentralized identity store (Smith, paragraphs 0170-0171, 0244-0247. Abstract, paragraphs 0304-0315 teaches primary); and
causing each remaining decentralized identity store in the plurality of decentralized identity stores to store the user data following the primary decentralized identity store (Smith, paragraph 0244, "Some of the other loT devices in the mesh network may possess similar functionality as the failed device", paragraph 0245: "When a failover condition exists, loT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations". Smith, paragraph 0247, “The synchronization of the block chain 3020 among IoT devices”; see also the watchdog messages written to the blockchain, e.g., in paragraphs 0240-0243).

Regarding claims 2, 10, and 18, the rejection of claims 1, 9, and 17, respectively, are incorporated as given above. Smith teaches 
detect a failover event at the primary decentralized identity store (Smith, system of Fig. 30 implementing a failover mechanism of Fig. 31, wherein a failed IOT Device is detailed; paragraph 0239: "Fig. 30 is a schematic diagram of a failover mechanism 3000 for a failed device 3002 ... The failed device 3002 may include a trusted reliability engine (TRE) 3004 ... The TRE 3004 may implement blockchain logic ", paragraph 0247: "a suitable failover peer, such as the failover device 3022, may assume 3036 the role of the failed device 3002"; an loT device being an identity store, see in Fig. 7, the loT device comprising a Distributed Ledger DLS-X); and
promote a remaining decentralized identity store in the plurality of decentralized identity stores as a new primary decentralized identity store (Smith, paragraph 0245, “When a failover condition exists, IoT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations.”  Paragraph 0247, “a suitable failover peer, such as the failover device 3022, may assume 3036 the role of the failed device 3002”).
 
Regarding claims 3, 11, and 19, the rejection of claims 2, 10, and 18, respectively, are incorporated as given above. Smith teaches wherein there is a decentralized identifier document associated with and accessible using the decentralized identifier, the decentralized identifier document specifies an address of a primary decentralized identity store, the address being usable to communicate with the primary decentralized identity store (Smith, paragraphs 0083, 0303, 0304 “implementing a registrar based on a decentralized protocol may be useful. In a decentralized protocol, a blockchain or ledger may act as a replacement for a public key infrastructure (PKI) to assess device or agent identities by means of their blockchain addresses. The blockchain may be used as a name space that is secure, memorable, and decentralized. Names in a namespace are a limited resource that may be managed in some decentralized manner.” Fig. 32 shows storage 708 that includes Host Blockchain 3216 that includes a type of “document” as taught in paragraph 0303.).

Regarding claims 4, 12, and 20, the rejection of claims 3, 11, and 19, respectively, are incorporated as given above. Smith teaches wherein promoting the remaining decentralized identity store as the new primary decentralized identity store comprises changing the address specified in the decentralized identifier document (Smith, paragraph 0245, 0247 “When a failover condition exists, IoT devices having similar object types, such as the failover device 3022, may compete to become the target device by periodically registering their candidacy with the TRE records, for example, through a transaction 3026 to the block chain 3020. The TRE 3004 may maintain a list of viable failover candidates, obtained 3028 from the block chain 3020, as it receives periodic registrations.”  See paragraphs 0303, 0304, Fig 32 and paragraph 0263 describing host blockchain logic and host blockchain that includes identity blocks and operation of block chain described in 0303).

Regarding claims 5 and 13, the rejection of claims 3 and 11, respectively, are incorporated as given above. Smith teaches a storage component that stores data for the decentralized identifier (Smith, Fig. 32, storage 708 Host image 3214 and Host Blockchain 3216 store data for the IoT.).

Regarding claims 6 and 14 the rejection of claims 2 and 11, respectively, are incorporated as given above. Smith teaches computing system being a storage service that interfaces with each of the plurality of decentralized identity stores (Smith, paragraphs 0003, 0045-0047 teach various IoT systems including client server systems where server is storage service that interfaces with clients that can function as decentralized identity stores.  See paragraphs 0244-0245.).

Regarding claims 7 and 15, the rejections of claims 6 and 16, respectively, are incorporated as given above. Smith teaches wherein there is a decentralized identifier document associated with and accessible using the decentralized identifier, the decentralized identifier document specifying an address of the storage service (Smith, paragraphs 0083, 0303, 0304 “implementing a registrar based on a decentralized protocol may be useful. In a decentralized protocol, a blockchain or ledger may act as a replacement for a public key infrastructure (PKI) to assess device or agent identities by means of their blockchain addresses. The blockchain may be used as a name space that is secure, memorable, and decentralized. Names in a namespace are a limited resource that may be managed in some decentralized manner.” Fig. 32 shows storage 708 that includes Host Blockchain 3216 that includes a type of “document” as taught in paragraph 0303 and has address of the IoT Device storage service.).

Regarding claims 8 and 16, the rejections of claims 7 and 15, respectively, are incorporated as given above. Smith teaches wherein promoting the remaining decentralized identity store as the new primary decentralized identity store does not involve changing the address specified in the decentralized identifier document (Smith, Fig. 30 and Fig. 31, block 3126 and paragraph 0303 teaches use of key.  Fig. 36 and paragraphs 0299-0303 teaches use of a key for changing IoT stores after failover.).

Conclusion
The prior art made of record that are not relied upon are considered pertinent to Applicants’ disclosure.  
Calahan et al. (U.S. Patent No. 8,744,064 B1) teaches recovery of failed communication links in a communication system.
Stutsman, Ryan S. (Non-Patent Literature PhD Dissertation, “Durability and Crash Recovery in Distributed In-Memory Storage Systems”) teaches fast crash recovery for a RAMCloud distributed in-memory data center storage system. RAMCloud is designed to operate on thousands or tens-of-thousands of machines, and it stores all data in DRAM. Rather than replicating in DRAM for redundancy, it provides inexpensive durability and availability by recovering quickly after server crashes.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114